COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                             NO. 2-10-095-CV


BARBARA J. LUTZ, DEBRA LUTZ,                      APPELLANTS
AND BRUCE LUTZ

                                     V.

LITTON LOAN SERVICING, LP AS                        APPELLEE
SERVICING AGENT FOR RESIDENTIAL
FUNDING COMPANY, LLC, FORMERLY
KNOWN AS RESIDENTIAL FUNDING
CORPORATION

                                  ----------

        FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                 ------------

          MEMORANDUM OPINION1 AND JUDGMENT
                                 ------------




    1
     See Tex. R. App. P. 47.4.
      On April 1, 2010, April 13, 2010, and May 5, 2010, we notified appellant

Barbara J. Lutz, in accordance with rule of appellate procedure 42.3(c), that we

would dismiss her appeal unless the $175 filing fee was paid. See

Tex. R. App. P. 42.3(c). Appellant Barbara J. Lutz has not paid the $175 filing fee.

See Tex. R. App. P. 5, 12.1(b).

      Because appellant Barbara J. Lutz has failed to comply with a requirement

of the rules of appellate procedure and the Texas Supreme Court=s order of August

28, 2007,2 we dismiss the appeal of Barbara J. Lutz. See Tex. R. App. P. 42.3(c),

43.2(f). This case shall hereafter be styled ADebra Lutz and Bruce Lutz v. Litton

Loan Servicing, LP as Servicing Agent for Residential Funding Company, LLC,

formerly known as Residential Funding Corporation.@

      Appellant Barbara J. Lutz shall pay all costs of her appeal, for which let

execution issue. See Tex. R. App. P. 43.4.



                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: June 10, 2010




      2
        See Supreme Court of Tex., Order Regarding Fees Charged in Civil Cases
in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing fees in
courts of appeals).